Citation Nr: 0312628	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  94-39 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had periods of active service from October 1972 
to February 1973, and from June 1973 to January 1978.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a July 1992 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board remanded this claim to the 
RO in December 1997 for further development.  The case was 
before the Board again in March 2002 at which time the Board 
deferred adjudication pending additional development of the 
claim pursuant to 38 C.F.R. § 19.9(a)(2).


REMAND

As indicated in the Introduction, the Board conducted 
additional development of the claim, pursuant to 38 C.F.R. 
§ 19.9(a)(2), in March 2002.  The development conducted by 
the Board has been completed and, pursuant to a recent 
decision by the Federal Circuit Court of Appeals, the case 
must be remanded to the RO for review of the evidence in the 
first instance.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).

A review of the recently obtained evidence reveals that the 
veteran incurred several traumatic injuries in April 2003, to 
include separation of his right acromioclavicular (AC) joint.  
In light of this injury, the veteran should be scheduled for 
current comprehensive examination in order to determine the 
nature and severity of all his disabilities.  On remand, the 
RO should also ascertain whether a VA Vocational and 
Rehabilitation Folder is being maintained on behalf of the 
veteran and, if so, such folder should be associated with the 
claims folder.  Given the statutory change in 38 U.S.C.A. 
§ 1502 during the appeal period, the RO should also contact 
the Social Security Administration (SSA) and request all 
documents pertaining to the veteran's claim(s) for disability 
benefits.  Finally, the veteran should be provided notice 
which satisfies the provisions of 38 U.S.C.A. § 5103.


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should provide the veteran notice 
which satisfies the provisions of 38 U.S.C.A. 
§ 5103.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C.A. 
§ 5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 (2002).

2.  The RO should obtain the veteran's clinical 
records from the New Orleans, VA Medical Center 
since May 2003.  The RO should also ascertain 
whether a VA Vocational and Rehabilitation 
Folder is being maintained on behalf of the 
veteran and, if so, such folder should be 
associated with the claims folder.

3.  The RO should also contact SSA and request 
all documents pertaining to the veteran's 
claim(s) for disability benefits.

4.  The RO should obtain the veteran's 
authorization to obtain complete clinical 
records from Benjamin Bushman, Ph.D., Charity 
Hospital, and worker compensation documents 
relative to his claim at Stevedore, Inc., in 
May 2000.  The RO should also request the 
veteran to identify any other private providers 
of treatment whose records may be pertinent to 
his claim on appeal.  All records should then 
be obtained.

5.  Upon completion of the requested 
development, the RO should schedule the veteran 
for a comprehensive examination in order to 
determine the nature and severity of all his 
disabilities.  The claims file must be made 
available to and be reviewed by the examiner(s) 
in conjunction with the examination(s).  All 
indicated special tests should be accomplished.  
Each examiner's report should fully describe 
all current symptoms, pertinent clinical 
findings, and diagnoses relative to each 
disability.  Each examiner should indicate the 
effect of each of the veteran's disabilities on 
his ability to work.

6.  Thereafter, the RO should readjudicate the 
claim of entitlement to a permanent and total 
disability rating for pension purposes.  In so 
doing, the RO should consider the regulatory 
change to 38 U.S.C.A. § 1502 during the appeal 
period.  If the claim remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the case 
(SSOC).  An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


